COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      UNICO Retail, LLC and Ricardo Valentini v. Edry B & K -11, GP, a
                          Texas general partnership, and Walter E. Salek, individually

Appellate case number:    01-21-00642-CV

Trial court case number: 2021-33085

Trial court:              55th District Court of Harris County

       This case is set for submission with oral argument on September 14, 2022.
       In motions for extension of time to file a reply brief filed in May and June 2022, the
appellants informed the Court that the parties have tentatively reached a settlement and needed
additional time to finalize the agreement.
      On August 11, 2022, counsel for the appellants informed the Clerk that settlement is
impending and a formal motion to dismiss the appeal would be filed with the Court at a later
time.
        The Court requests an update from the parties. The parties are ordered to file an update
as to the status of the case or a joint motion to withdraw this appeal from the September 14, 2022
submission docket no later than Friday, August 26, 2022.
       It is so ORDERED.

Judge’s signature: ______/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: ___August 17, 2022____